AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Joshua Forbes Calhoun
                                                       JUDGMENT IN A CIVIL CASE
                                Petitioner,
         v.                                            Case Number:
                                                       Civil         2:19-cv-00082-JCM
                                                             Case Number: 2:19-cv-00082-JCM
USA
                                                        Criminal Case Number: 2:15-cr-00249-JCM-NJK-1

                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Petitioner's Amended Motion to Vacate (2255)is Denied. Judgment is entered in favor of Respondent
USA and against Petitioner Joshua Forbes Calhoun.




         6/27/2019
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ S. Denson
                                                              Deputy Clerk
